Citation Nr: 1415405	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  06-39 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for anxiety disorder, prior to January 22, 2010.  

2.  Entitlement to an initial rating in excess of 50 percent for anxiety disorder, from January 22, 2010.  

3.  Entitlement to an initial rating in excess of 10 percent for lumbar strain-myositis, prior to January 21, 2010.  

4.  Entitlement to an initial rating in excess of 20 percent for lumbar strain-myositis, from January 21, 2010.  

5.  Entitlement to an initial rating in excess of 10 percent for left shoulder impingement syndrome.  



6.  Entitlement to service connection for a digestive disorder (claimed as heartburn).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to September 2005.  He had three months of additional prior service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for anxiety disorder, lumbar strain-myositis, left shoulder impingement syndrome, and denied service connection for a digestive disorder, claimed as heartburn.  The RO granted 10 percent ratings for anxiety disorder, lumbar strain-myositis, and left shoulder impingement syndrome, effective September 19, 2005.  The Veteran appealed the RO's ratings for those three disabilities.  In December 2009, the Board remanded the aforementioned claims for further development.  

By rating decision of August 2011, the RO increased the 10 percent rating for anxiety disorder to 30 percent, effective January 22, 2010, and increased the 10 percent rating for lumbar strain-myositis to 20 percent, effective January 21, 2010.  However, the Veteran is presumed to be seeking the maximum possible evaluation. See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore those claims are still in appellate status.  The claims for an increased initial rating for left shoulder impingement syndrome and service connection for a digestive disorder, claimed as heartburn, continued to be denied.  

The Board remanded the claims in November 2011 for further development.  

The issues of entitlement to an initial rating in excess of 20 percent for lumbar strain-myositis since January 21, 2010, an initial rating in excess 50 percent for anxiety disorder since January 22, 2010, and service connection for a digestive disorder, claimed as heartburn, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  From September 19, 2005 to March 30, 2007 , the Veteran's anxiety disorder was productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal) have not been shown.  

2.  From March 31, 2007 to January 21, 2010, the Veteran's anxiety disorder was productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; stereotyped speech; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood have not been shown.  
  
3.  Prior to January 21, 2010, the Veteran's lumbar strain-myositis was productive of no more than forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees and muscle spasm; forward flexion less than 30 degrees has not been shown.  

4.  The Veteran's left shoulder impingement syndrome is productive of pain upon repetitive use of the left (dominant) shoulder; limitation of motion at the shoulder level has not been shown.    


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for anxiety disorder from September 19, 2005 to March 30, 2007 have not been met.  38 U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9413 (2013). 

2.  The criteria for an initial rating of 50 percent, and no higher, for anxiety disorder, from March 31, 2007 to January 21, 2010, have been met.  38 U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9413 (2013). 

3.  The criteria for an initial rating of 20 percent, and no higher, for lumbar strain-myositis prior to January 21, 2010 have been met.  38 U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5237 (2013). 

4.  The criteria for an initial rating in excess of 10 percent for left shoulder impingement syndrome prior to October 25, 2007 have not been met.  38 U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5299-5201 (2013). 

5.  The criteria for an initial rating of 20 percent, but no higher, for left shoulder impingement syndrome from October 25, 2007 have been met.  38 U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5299-5201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Service connection for anxiety disorder, lumbar strain-myositis, and left shoulder impingement disorder was granted in a rating decision of  January 2006.  The Veteran appealed the assigned 10 percent disability ratings.  The courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under VCAA for the initial rating claims.  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159 (2013).  The RO associated the Veteran's service treatment records and VA treatment records with the claims file.  Neither the Veteran nor his representative has identified any outstanding medical evidence pertinent to his appeal.  

The Veteran underwent VA examinations for these disabilities in November 2005, December 2005, and October 2007.  The Board finds the VA examination/evaluation reports to be thorough and adequate upon which to base a decision with regard to the Veteran's anxiety disorder prior to January 22, 2010, lumbar strain-myositis prior to January 21, 2010, and left shoulder impingement syndrome.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria. 

The Board also notes that the Veteran applied for Social Security Disability Benefits. 

In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit  (Federal Circuit) noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Federal Circuit also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  

Here, the Veteran applied for SSA disability benefits.  The Board remanded the instant claims in an effort to determine the relevance of his Social Security records and the medical records used to determine that claim.  The records used to determine the Veteran's Social Security disability claim were of limited relevance.  Most of the records were VA medical records already associated with the Veteran's claims file.  

The Veteran was offered the opportunity to set forth his contentions at a Board hearing.  He declined.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Initial Increased Ratings 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013). 

The Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The United States Court of Appeals for Veterans Claims (Court) has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

The Board notes that the Veteran is appealing the initial disability ratings assigned for his anxiety disorder, lumbar strain-myositis, and left shoulder impingement syndrome.  As such, the claims require consideration of the entire time period involved, and staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  


Anxiety disorder 

Service connection for anxiety disorder was granted by rating decision of January 2006.  A 10 percent rating was awarded, effective September 19, 2005.  The Veteran appealed the 10 percent rating.  By rating decision of August 2011, the 10 percent rating for anxiety disorder was increased to 30 percent disabling, effective January 22, 2010.  

The Veteran maintains that his anxiety disorder was more severe than currently rated.  He maintains that from September 2005 to January 2010, he had more than mild anxiety symptoms.  

The Veteran's anxiety disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9413, for anxiety disorder, not otherwise specified.  Under the General Rating Formula for Mental Disorders, Diagnostic Code 9413, total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling. 38 C.F.R. § 4.130.  

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships is to be rated 70 percent disabling.  38 C.F.R. § 4.130.  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships is to be rated 50 percent disabling.  38 C.F.R. § 4.130.  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) is to be rated as 30 percent disabling.  38 C.F.R. § 4.130.  

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress. or, symptoms controlled by continuous medication, is to be rated 10 percent disabling.  38 C.F.R. § 4.130.  

After scrutinizing the evidence - which includes VA outpatient treatment records and VA examination reports, the Board finds that the totality of the evidence does not support the assignment of a rating in excess of 10 percent for the Veteran's anxiety disorder for the appellate period from September 19, 2005 to March 30, 2007, and no more than 50 percent, from March 31, 2007 to January 21, 2010.  

The Veteran underwent a VA psychiatric examination in December 2005.  It was noted that he had no psychiatric prescriptions.  He was seen by a social worker in November 2005, and referred for group therapy.  It was noted he drank on a daily basis.  He had a good relationship with his wife.  He had never had any psychiatric treatment.  He awakened frequently during the night and did not sleep well.  He also reported that he forgot things easily, having to write everything down.  

Mental status examination revealed that the Veteran was clean, sportily dressed and groomed, with a neatly trimmed goatee beard.  He was alert and oriented time three.  He was pleasant to approach and he was cooperative.  His mood was anxious, affect constricted, and his concentration and memory were fair.  His speech was clear, coherent, and loud.  He was not hallucinating.  He had no homicidal or suicidal ideation.  His insight and judgment were fair.  He exhibited good impulse control.  He had no impairment of thought process or communication.  He described no panic attacks.  His diagnosis was anxiety disorder, not otherwise specified (NOS).  His Global Assessment of Functioning (GAF) Scale score was 75.  

VA outpatient treatment records from January 2006 to March 2007 were reviewed and associated with the claims folder.  Essentially, the Veteran claimed that everything bothered him.  He was attending readjustment counseling.  He indicated that he had not adjusted from his return from Iraq.  He felt that he was going to have to leave again, was going to die young, and would not reach old age.  He indicated in January 2006 that he had to control himself when he was with his family.  He was early for his appointments, and he was noted to be in a good mood and have a good sense of humor.  He related that he wanted to work, but had no money to renew his helicopter mechanics license.  In April 2006, he related at his treatment meeting that he had obtained a temporary truck driver's job.  He felt good and although still anxious and upset at the least provocation, he related he felt more at ease when he came to his counseling sessions.  On March 31, 2007, he was seen in the psychiatry clinic.  He complained of being irritable, having loss of interest, poor concentration, difficulty concentrating and dealing with excessive anxiety and worry.  Mental status examination revealed he was shaven, with good grooming and hygiene.  He was mentally alert, and his speech was spontaneous with adequate volume and production.  His affect was irritable, and his mood was congruent.  He had no homicidal or suicidal ideation, and no auditory or visual hallucinations were present.  His insight was good and he had good concentration.  He was started on two medications to be used as needed.  His diagnosis remained anxiety disorder, NOS.  His GAF was 60.    

The Veteran underwent a VA psychiatric examination in October 2007.  It was noted that the Veteran had been seen in counseling for readjustment after his return from Iraq.  He also was seen in the psychiatry clinic for evaluation after being diagnosed with anxiety disorder.  He was placed on two medications.  Most recently, his primary care physician prescribed only one of the medications.  He related that he felt anxious, depressed, and irritable for 4 to 5 days per week.  Mental status examination revealed the Veteran presented with hand wringing, restlessness, and tension.  His speech was loud and pressured.  His affect was inappropriate and constricted.  His mood was anxious, hopeless, agitated, expansive, and labile.  He had a short attention span, but was intact to person, place, and time.  He exhibited racing and evasive thoughts.  He had obsessions and paranoid ideation.  Delusions were present.  His judgment was poor.  He did not have hallucinations, panic attacks, or homicidal or suicidal ideation.  His memory was normal.  The pertinent diagnosis was anxiety disorder, induced by musculoskeletal and chronic pain.  His GAF was 50.  

On the record, the Board finds that the Veteran's anxiety disorder from September 19, 2005 to March 30, 2007, was productive of no more than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by continuous medication, warranting no more than a 10 percent rating.  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), necessary for a 30 percent rating has not been shown from September 19, 2005 to March 30, 2007.  

During the period from September 19, 2005 to March 30, 2007, the Veteran attended readjustment counseling sessions, helping him to regroup from his service in Iraq.  He was initially not employed, but he was determined to renew his helicopter mechanics license.  His judgment and insight were fair, and he exhibited good impulse control.  He did indicate that he was irritable, but he had no homicidal or suicidal ideation or hallucinations during this period.  

Under 38 C.F.R. § 4.130, the nomenclature employed in this portion of the rating schedule is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the American Psychiatric Association  (DSM-IV).  As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness and a 71-80 score indicates if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A. 61-70 score indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A 51-60 score indicates moderate symptoms, e.g., flattened affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning; e.g., having few friends or having conflicts with peers or co-workers.  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work.)  See 38 C.F.R. § 4.130.  

During the period from September 19, 2005 to March 30, 2007, the Veteran's GAF scores varied from 75 to 60, indicative of more mild than moderate symptoms.  Although not initially working, he was able to obtain a temporary truck driver position until he could renew his helicopter mechanics license.  He was always described as well groomed, and well attired.  He had no panic attacks, and he and his spouse found benefit in his readjustment counseling sessions.  He was placed on two psychiatric medications.  Also during this period, he was awarded VA Vocational Rehabilitation services due to all of his service-connected disabilities.  The totality of the evidence during this period rises to no more than mild impairment.  

Since March 31, 2007, the Veteran's symptoms have been more moderate in degree.  He was still provided medication, but began to exhibit wringing of the hands and inappropriate affect.  His judgment was poor and his speech was loud and pressured.  However, he exhibited no panic attacks, homicidal or suicidal ideation.  His memory was normal.  Occupational and social impairment with reduced reliability due to symptoms of flattened affect, stereotyped speech, impaired judgment, impaired thinking, and disturbances of motivation and mood, are indicative of a 50 percent rating, and no more.  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, necessary to establish a 70 percent rating, has not been shown.  Similarly, total occupational and social impairment, warranting a 100 percent rating, has not been shown.

In making the above determinations, the Board has been mindful of the Court's decision in Mauerhan.  The psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  The Board has not required the specific symptoms listed, but has considered whether the Veteran's actual symptoms approximate the levels of disability set forth in the rating criteria.

Lumbar strain-myositis 

The Veteran contends that his lumbar strain-myositis is more severe than the current evaluation reflects.  

Prior to January 21, 2010, the lumbar strain-myositis was rated as 10 percent disabling.  Therefrom, he was in receipt of a 20 percent evaluation.  

Under the General Rating Formula for Diseases or Injuries of the Spine, a 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine; and a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the thoracolumbar spine.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent evaluation.  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or combined range of motion of thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm or guarding or localized tenderness resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

The notes to the rating formula for diseases and injuries to the spine state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, Note (2).  

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure.  " Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86).  

The Veteran underwent a VA examination in November 2005.  He complained of pain in his lumbosacral area affecting him since 2001.  He stated that the pain affected his paravertebral muscles.  He stated that he took Motrin 800 for relief.  He indicated periods of flare-ups with a severity of 8/10, affecting him at last once a week for 2 to 3 hours.  Prolonged standing, sitting, or bending forward exacerbate the pain.  He denied having additional limitation of motion during a flare-up.  He did not complain of bladder or bowel issues or erectile dysfunction.  He did not use any assistive devices.  

Physical examination showed range of flexion from 0 to 70 degrees, painful with the last 20 degrees, with functional loss of 20 degrees due to pain.  The additional limitation of motion was elicited by pain and grimacing without any evidence of further functional loss, fatigue, weakness, or incoordination.  There was muscle spasm palpated at the paravertebral muscle of the lumbosacral area as well as tenderness.  Inspection of the thoracolumbar spine did not show any evidence of ankylosis, abnormal kyphosis, reversed lordosis, or scoliosis.  The Veteran denied being hospitalized during the prior year due to intervertebral disc syndrome and also there was no recommendation of bedrest during that period.  The diagnosis was lumbosacral strain-myositis.  

In April 2006, the Veteran consulted with the physical therapy department due to low back pain.  There were findings suggestive of lumbar muscle spasms.  He began a physical therapy program to address these issues.  

The Veteran underwent a VA examination in October 2007.  He complained of low back pain.  He stated that the low back pain diminished during the period of his physical therapy treatment, but returned to the same intensity of low back pain after his physical therapy sessions were completed.  He complained of constant low back pain localized to the back which sometimes radiated up his back.  He had associated soreness and stiffness of the low back.  The pain was described as sharp and constant.  He denied fecal or urinary incontinence.  His pain was described on a level of 8/10 sometimes rising to a 9/10.  He walked without assistive devices, but used a lumbar corset when needed.  

Physical examination revealed range of motion of forward flexion to 58 degrees, and extension of 10 degrees.  He was additionally limited by low back pain after repetitive range of motion, not by fatigue, weakness, lack of endurance, or incoordination.  There were moderate spasms at L5, S1 paravertebral muscles.  The diagnosis was lumbar strain.  

The Veteran underwent additional VA examination in January 2010.  He complained of stabbing pain of 8/10 intensity at his low back.  He also complained of muscle spasms at the low back.  Physical examination showed range of motion of 0 to 45 degrees on forward flexion, and 0 to 10 degrees on extension.  There was objective evidence of pain on active range of motion.  There were no additional limitations after three repetitive ranges of motion.  X-rays showed anterior spur formation of L2 to L5 due to early spondylotic changes.  The diagnostic impression was degenerative spondylotic changes of the lumbosacral spine and muscle spasm.  

The medical evidence of record has shown that throughout the appellate period, the Veteran has complained of constant pain of the thoracolumbar spine.  Since his initial VA examination of November 2005, the Veteran has had forward flexion which was indicative of 20 percent disabling.  Although his initial forward flexion was 70 degrees, the examiner also indicated he had functional loss of 20 degrees due to pain.  The other examinations showed forward flexion of 58 degrees and 45 degrees, all indicative of a 20 percent disability evaluation.  Forward flexion of 30 degrees or less or favorable ankylosis, necessary to warrant a 40 percent rating, was not shown at any time during the appellate period.  

An evaluation under DC 5243 for intervertebral disc syndrome is not warranted as intervertebral disc syndrome has not  been shown.  Note (1): For the purposes of evaluations under diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

 Moreover, the Veteran has not been shown to have incapacitating episodes requiring bedrest prescribed by a physician at any time during the appellate period.  Therefore, a 40 percent rating for intervertebral disc syndrome, is simply not warranted.  

Consideration has also been given as to whether the evidence supports the assignment of a separate compensable rating for neurological impairment.  No neurological involvement has been diagnosed  during the appellate period.  Therefore, a separate rating for such findings is not warranted.  

In conclusion, the Board has determined that the Veteran's lumbar strain-myositis has manifested symptomatology that more nearly approximates the criteria required for 20 percent, throughout the appellate period of September 19, 2005 to January 20, 2010, and no higher.  


Left shoulder impingement syndrome

Service connection for left shoulder impingement was granted by rating decision of January 2006.  A 10 percent rating was awarded, effective September 19, 2005.  The Veteran appealed the 10 percent rating.  The 10 percent rating has been in effect for the entire appellate period.  

The Veteran maintains that his left shoulder impingement syndrome is more severe than currently rated.  He maintains that he has had pain throughout the appellate period.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervations, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or misaligned joints due to a healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand will be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69. 

The evidence of record has noted that the Veteran is left-handed.  His left arm is thereby his major extremity.  

Normal ranges of motion of the shoulder are flexion (forward elevation) and abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees and internal rotation from 0 degrees to 90 degrees. 38 C.F.R. § 4.71a, Plate I.  

Under 38 C.F.R. § 4.71a , DC 5201, for a major upper extremity, a 20 percent rating is warranted when the evidence demonstrates limitation of motion at the shoulder level or 30 percent for limitation of motion midway between the side and shoulder level.  A 40 percent disability rating is warranted when the evidence demonstrates motion of the arm limited to 25 degrees from the side.  

The Veteran has undergone VA examinations in November 2005, October 2007, and January 2010.  He also has been seen periodically on an outpatient basis from November 2005 to September 2008.  Throughout the appellate period, he has complained of pain.  

When examined by VA in November 2005, the Veteran's left shoulder flexion was from 0 degrees to 180 degrees, painful in the last 30 degrees, with no functional loss.  Abduction was from 0 degrees to 180 degrees, painful in the last 10 degrees, with no functional loss.  There was tenderness to palpation of the acromioclavicular joint.  With repetitive flexion and extension against resistance, pain was elicited at the acromioclavicular joint without any evidence of fatigue, weakness or further functional loss.  The diagnosis was impingement syndrome of the left shoulder.

The Veteran was examined again on October 25, 2007.  He complained of constant superior aspect left shoulder pain which increases with elevation or loading of the shoulder.  He reported decreased range of motion and an inability to do overhead activities during left shoulder flare-ups.  On examination, left shoulder abduction was to 135 degrees, with pain from 70 to 135 degrees.  Flexion was to 135 degrees, with pain from 70 to 135 degrees.  The left shoulder was additionally limited by pain during repetitive range of motion during the examination, and not additionally limited by fatigue, weakness, lack of endurance or incoordination.  There was no swelling, deformity or atrophy.  The diagnosis was left shoulder impingement syndrome.  

On examination in January 2010, the Veteran reported constant numbness of the left shoulder and dull pain.  He reported difficulty with arm elevation above chest level due to pain.  Flexion was from 0 to 165 degrees.  Abduction was from 0 to 95 degrees.  There was no objective evidence of pain with active motion.  Following repetitive motion, there was objective evidence of pain, with no additional limitations.  The diagnoses were left shoulder bursitis and infraspinatus tendinopathy.

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Specifically, the Court discounted the notion that the highest disability ratings are warranted under DCs where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  It was stated that 38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.  A higher rating based on the pain demonstrated on examination but without any quantifiable loss does not serve as basis for an increased rating. 

As of the date of the October 2007 compensation examination, the Veteran demonstrated motion limited to shoulder level on abduction and flexion due to pain, with additional limitation due to pain during repetitive range of motion.  He has described an inability to do overhead activities during flare-ups.  He avoids overhead work and has reported paying to have maintenance jobs done at his house.  

Prior to the October 2007 examination, motion of the shoulder, even when discounted due to pain, was possible well above shoulder level.  The requirements for a higher rating than the current 10 percent are not present.  At the October 2007 examination, considering the Veteran's complaints and the limitation of flexion and abduction due to pain to 70 degrees, the Board has resolved reasonable doubt in the Veteran's favor and finds that a 20 percent rating for the left shoulder disability is warranted as of the date of the examination.  A rating in excess of 20 percent requires motion limited to midway between side and shoulder level.  This degree of impairment has not been demonstrated, to include at the January 2010 examination.  Under these circumstances, a rating of 20 percent, but no higher, is granted from October 25, 2007.  Prior to that date, an increased rating is denied.  

Other orthopedic diagnostic codes pertaining to the left shoulder have also been considered.  The medical evidence does not show any loss of the humerus head, nonunion of the humerus, or fibrous union to support a higher rating under Diagnostic Code 5202.  Further, as discussed, the Veteran retains some range of motion of the shoulder.  A higher rating based on ankylosis of the left scapulohumeral articulation under Diagnostic Code 5200 is therefore not warranted.  

Other Considerations 

The Board has considered the Veteran's statements that his anxiety disorder, lumbar strain-myositis, and left shoulder impingement syndrome disabilities are worse than reflected by the current ratings.  Consideration has been given to the statements of the Veteran.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his anxiety disorder, lumbar strain-myositis, and left shoulder impingement syndrome disabilities according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's anxiety disorder, lumbar strain, and left shoulder disabilities have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disabilities are evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, increased ratings for anxiety disorder, lumbar strain-myositis, and left shoulder impingement syndrome are not warranted beyond that which is granted herein on a schedular basis. 

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  " Id.  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The symptomatology of the Veteran's lumbar strain, anxiety disorder, and left shoulder was applied to the applicable rating criteria and case law.  The applicable criteria provide for higher ratings, and the Board fully explained why the higher ratings were not warranted except as granted herein.  Given that the applicable schedular rating criteria are more than adequate in this instance as to the ratings provided, the Board need not consider whether the Veteran's anxiety disorder, lumbar strain-myositis, and left shoulder impingement syndrome disabilities include exceptional factors.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Nevertheless, the Board observes that there is no evidence that the Veteran's anxiety disorder, lumbar strain-myositis, and left shoulder impingement syndrome have resulted in frequent hospitalizations or marked interference with employment.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the veteran or reasonably raised by the record.  Here, the Veteran has applied for a TDIU.  He stated that he was unemployable due to his anxiety disorder.  He was denied by rating decision of July 2006.  He filed a notice of disagreement (NOD), but thereafter, in October 2007, he withdrew his claim for TDIU.  Therefore, the issue of a TDIU is no longer before the Board and the Rice case is not for application.   


ORDER

An initial rating in excess of 10 percent for anxiety disorder from September 19, 2005 to March 30, 2007 is denied.  

An initial rating of 50 percent and no higher for anxiety disorder from March 31, 2007 to January 21, 2010, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

An initial rating of 20 percent, and no higher, for lumbar strain-myositis prior to January 21, 2010, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

An initial rating in excess of 10 percent for left shoulder impingement syndrome from September 19, 2005 to October 24, 2007 is denied.  

An initial rating of 20 percent, and no higher, for left shoulder impingement syndrome from October 25, 2007 is granted, , subject to the laws and regulations governing the payment of monetary benefits


REMAND

Further development is warranted in the instant case.  

The Veteran claimed initial increased ratings for anxiety disorder and lumbar strain-myositis.  Although both of these disabilities received increased ratings, the Court states that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  See AB, (1992).  In this regard, the Veteran underwent a January 2010 VA examination for his anxiety disorder.  That examination appeared to confuse the Veteran with another claimant that served in World War II.  A request was made to send the examination report back to the examiner to address the discrepancies in the report, but this does not seem to have been addressed.  This VA examination report is inadequate for rating purposes.  See 38 C.F.R. § 4.2  Additionally, the Veteran's Virtual VA electronic records show that the Veteran has undergone another VA examination in January 2014.  This examination report has not been addressed in connection with this claim.  The RO/AMC should address the January 2010 examination report and consider the January 2014 VA examination report in connection with this claim.  

Additionally, the Veteran also underwent a VA examination in January 2014 for his lumbar spine disability.  This report is also attached to the Virtual VA electronic records.  It has not been addressed in connection with the claim presently on appeal.  At that time, it was noted that in May 2011, the Veteran sustained a compression fracture of the lumbar spine.  It is not clear from the record whether the compression fracture is secondary to the service-connected lumbar strain-myositis, as due to or aggravated by his service-connected lumbar strain.  If it is not, it has also not been addressed whether the Veteran's lumbar strain-myositis findings can be separated from the compression fracture disability.  The Board notes that in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, reasonable doubt on any issue must be resolved in the veteran's favor, and signs and symptoms be attributed to the service-connected condition.  As such, the Veteran should also undergo additional VA testing and it should be related which symptoms, if any, are related to lumbar strain-myositis, and be appropriately rated.  

Finally, the Veteran claims that service connection is warranted for a gastric disorder, claimed as heartburn.  The Veteran was treated for heartburn in service, and H. Pylori both in service and thereafter.  He underwent a VA examination in January 2010.  It was noted that he had gnawing or burning pain several times a week.  An upper GI series  was performed.  The examination revealed adequate distensibility and mucosa of the distal esophagus, stomach, and duodenum.  There was a moderate hiatal hernia without gastroesophageal reflux elicited fluoroscopically.  The impression was moderate hiatal hernia without gastroesophageal reflux elicited.  The examiner's opinion was that the Veteran's hiatal hernia was not due to or causally related to his active service.  The diagnoses were no evidence of gastroesophageal reflux (GERD), gastritis, or gastric ulcer, on the examination, and hiatal hernia.  The examiner indicated that a hiatal hernia refers to herniation of elements of the abdominal cavity through the esophagus hiatus of the diaphragm (in other words, a defect of the esophagus).  Therefore, this condition is not related to his active service.  This opinion and rationale are not clear.  On one hand, the examiner stated that the Veteran's symptomatology results in burning pain several times a week.  On the other hand, the examiner states that the hiatal hernia is not related to service because it is due to a defect of the esophagus and not GERD.  The Board must address whether the symptoms, regardless of diagnosis, are related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Therefore, a rationale should be provided in this case based on the symptomatology indicated by the Veteran that was incurred in service, not based upon the diagnosis provided.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran's January 2010 VA psychiatric examination report back to the examiner who performed the examination and ask for a clarification of the examination report.  The present report is confused with a veteran who served in World War II.  Thereafter, the RO/AMC should review the claim for an increased initial rating for anxiety disorder since January 22, 2010, to include all medical evidence related to the Veteran's anxiety disorder, to include the January 2014 VA psychiatric examination.  

2.  The Veteran should be provided an appropriate VA joints examination to determine whether his now diagnosed compression fracture of the lumbar spine is secondary to the Veteran's lumbar strain-myositis.  The examiner should be asked if it is at least as likely as not (50 percent probability or greater) that the Veteran's compression fracture of the lumbar spine was caused by his service-connected lumbar strain-myositis or is it at least as likely as not (50 percent probability or greater) that the Veteran's compression fracture of the lumbar spine was aggravated by his service-connected lumbar strain-myositis.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

If aggravation is found, the examiner should identify that aspect of the disability which is attributed to such aggravation.  

All findings and conclusions should be set forth in a legible report.  A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  Moreover, if the compression fracture is not secondary to the service-connected lumbar strain-myositis, it should be ascertained if the symptomatology of the compression fracture of lumbar spine can be separated from the service-connected lumbar strain-myositis, and if not, the RO/AMC should  evaluate the claim in light of Mittleider v. West.  

3.  The January 2010 digestive examination report should be returned to the examiner who performed the examination.  The examiner should clarify his findings related to the Veteran's digestive disorder, claimed as heartburn.  The examiner should review the pertinent information in the claims file relating to the Veteran's symptomatology claimed as heartburn.  In light of Clemons, the examiner should provide an opinion based on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed symptomatology of heart burn was incurred in or the result of service.  If the examiner who performed the January 2010 digestive examination is no longer available, the Veteran should be provided another VA digestive examination and that examiner should address the Veteran's symptomatology determining whether it is at least as likely as not (50 percent or greater probability) that the Veteran's digestive disorder, claimed as heartburn, was incurred in or as a result of service.  

All findings and conclusions should be set forth in a legible report.  A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).   

4.  Following completion of the above, the claims should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claims should be returned to the Board as warranted.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


